DETAILED ACTION
This action is responsive to communications: Application filed on 12/10/2020. 
Claims 1 – 20 are pending in the case. Claims 1, 11, and 16 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 – 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gura et al. (US 20080082956 A1), and further in view of Dommarajukrishnamaraju (US 20160048785 A1). 
Regarding claims 1, 11, and 16:
Gura et al. teach receiving, by a computing system, milestones to define objects and attributes associated with the objects, wherein the objects and the attributes define an architecture of a system (paragraph block(s) 0086 and 0089);

Gura et al. teach receiving, by the computing system, the first set of objects and a corresponding set of attributes for the first set of objects (paragraph block(s) 0093 and 0148);
Gura et al. teach providing, by the computing system, a second table associated with the second milestone, the second table configured to receive a second set of objects associated with the second milestone (paragraph block(s) 0093 and 0148).
Gura et al. do not explicitly teach receiving, by the computing system, an indication to advance to a second milestone that follows the first milestone.
Dommarajukrishnamaraju teach receiving, by the computing system, an indication to advance to a second milestone that follows the first milestone (paragraph block(s) 0004); and
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gura et al. with the teachings of Dommarajukrishnamaraju because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (milestones are known to represent stages that progress sequentially so that the progression can be measured and monitored for further action), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 6, Gura et al. teach wherein an object of the first set of objects or the second set of objects is at least one of a component of a system, a zone in which 

Regarding claim 7, Gura et al. teach further comprising: inferring an existence of the other component based on the interface that connects the component to the other component; and adding the other component to the first table based on the inferring the existence of the other component (paragraph block(s) 0265 and 0266).

Regarding claim 8, Gura et al. teach further comprising: populating at least one attribute associated with the component based on the interface that connects the component to the other component (paragraph block(s) 0440).

Regarding claim 9, Gura et al. teach further comprising: formatting a cell of the first table to indicate a missing, improper, or conflicting object or attribute (paragraph block(s) 0356, 0357, and 0439 – 0441).

Regarding claim 10, Gura et al. teach further comprising: receiving an indication to generate a system diagram based on the first set of objects and the second set of objects; and generating a visual diagram or a description of the visual diagram (paragraph block(s) 0087, 0088, and 0275).

Claims 2 – 5, 12 – 15, and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gura et al. (US 20080082956 A1) and Dommarajukrishnamaraju (US  as applied to claims 1, 11, and 16 above, and further in view of Chin (US 20060117051 A1).
Regarding claims 2, 12, and 17, Gura et al. and Dommarajukrishnamaraju do not explicitly teach wherein at least one row or column in the first table is specified to be visually hidden during the first milestone
Chin teach wherein at least one row or column in the first table is specified to be visually hidden during the first milestone (paragraph block(s) 0058).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gura et al. and Dommarajukrishnamaraju with the teachings of Chin et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (tables are known to have hidden rows and columns so as to not overwhelm the user with tons of data and to allow the user to focus on the most relevant data needed at the time), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 3, 13, and 18, Gura et al. and Dommarajukrishnamaraju do not explicitly teach wherein a third table specifies the first milestone, the second milestone, and the at least one row or column that is specified to be hidden during the first milestone

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gura et al. and Dommarajukrishnamaraju with the teachings of Chin et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (tables are known to have hidden rows and columns so as to not overwhelm the user with tons of data and to allow the user to focus on the most relevant data needed at the time), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 4, 14, and 19, Dommarajukrishnamaraju teach further comprising: after receiving an indication to advance to a third milestone that follows the second milestone, making the at least one row or column visible in the first table (paragraph block(s) 0004).

Regarding claims 5, 15, and 20, Gura et al. teach further comprising: providing at least one object of the second set of objects associated with the second milestone as selectable options, wherein the selectable options are attributes that describe the first set of objects in the first table (paragraph block(s) 0099).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DMITRY SUHOL can be reached on (571)272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN HILLERY/Primary Examiner, Art Unit 3715